Min Kyu Jun v Azam (2017 NY Slip Op 06931)





Min Kyu Jun v Azam


2017 NY Slip Op 06931


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2015-12641
 (Index No. 702950/12)

[*1]Min Kyu Jun, plaintiff, Hyo Eun Kwak, appellant,
vRizwan Azam, et al., respondents.


Sim & Record, LLP, Bayside, NY (Sang J. Sim of counsel), for appellant.
Nancy L. Isserlis (Saretsky Katz & Dranoff, LLP, New York, NY [Gary J. Levy], of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff Hyo Eun Kwak appeals from an order of the Supreme Court, Queens County (Lane, J.), entered December 18, 2015, which granted the defendants' motion for summary judgment dismissing the complaint insofar as asserted by her on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action on April 25, 2016 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (Min Kyu Jun v Azam, _____ AD3d _____ [Appellate Division Docket No. 2016-05710; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
RIVERA, J.P., AUSTIN, ROMAN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court